NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                Submitted September 22, 2009
                                 Decided September 28, 2009

                                             Before

                              FRANK H. EASTERBROOK, Chief Judge

                              WILLIAM J. BAUER, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 09-1585

UNITED STATES OF AMERICA,                             Appeal from the United States
                  Plaintiff-Appellee,                 District Court for the Western
                                                      District of Wisconsin.
       v.
                                                      No. 07 CR 33
JEROME G. HUGHES,
               Defendant-Appellant.                   Barbara B. Crabb,
                                                        Chief Judge.

                                           ORDER

     Defendant Jerome Hughes pleaded guilty to federal drug charges and received a life
sentence. He appealed the sentence claiming that the district court miscalculated his offense
level which, together with his established criminal history level, yielded a guidelines range of
life. The government conceded that a mistake had been made and further acknowledged that
the district court’s attempt to remedy its error was inadequate. We agreed and remanded the
case for resentencing. United States v. Taylor, et al., Nos. 07-3636, et al. (7th Cir. December 9,
2008) (unpublished order).

  On remand the district court corrected its error, determining the guideline range to be 360
months to life, and imposed a sentence of 480 months. Dissatisfied with the new sentence,
Hughes filed a notice of appeal.
No. 09-1585                                                                                Page 2


    Court-appointed counsel has moved to withdraw because he is unable to discern any
meritorious issues for appeal. See Anders v. California, 386 U.S. 738 (1967). Hughes responded
to our invitation under Circuit Rule 51(b) to comment on his attorney’s submission. We limit
our review to those issues identified in counsel’s brief and Hughes’ response to it. See United
States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

    In his Anders brief, court-appointed counsel correctly discounts potential arguments other
than those springing from the one mistake identified in Hughes’ first appeal. Those issues are
waived. Hughes “cannot use the accident of a remand to raise in a second appeal an issue that
he could just as well have raised in the first appeal.” United States v. Parker, 101 F.3d 527, 528
(7th Cir. 1996). That leaves only challenges arising out of the corrected sentence ordered by
this court in Hughes’ first appeal.

    In the first appeal, we directed the district court to correct Hughes’ guideline range, which
it did, and to resentence Hughes based on the corrected range. As counsel notes, though
480 months is a very long time, there is nothing unreasonable about the district court’s
sentence. We agree. At resentencing the district judge heard from counsel and Hughes. She
reviewed the transcripts of the original sentencing and considered all of the appropriate factors
under 18 U.S.C. § 3553(a). Although the prosecutor again argued for a life sentence, the district
judge concluded otherwise. She sentenced Hughes to a within guidelines sentence of 480
months, remarking that Hughes was a dangerous individual who had amassed a record unlike
any she had ever seen.

    Hughes’ argument that the district court could “rely on the crack/powder cocaine
disparity” to impose a lower sentence is a nonstarter. Counsel did not raise a claim under
Kimbrough v. United States, 128 S.Ct. 558 (2007), in Hughes’ first appeal, and this court did not
mention Kimbrough in its ruling on that appeal. That the district judge mistakenly referenced
Kimbrough at resentencing, concluding that the disparity in the sentences for crack and powder
cocaine does not require a lower sentence in Hughes’ case, is of no moment. Like counsel, we
discern no nonfrivolous issues for review.

   We therefore GRANT counsel’s motion to withdraw and DISMISS this appeal.